 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   JOHN THOMAS ,                                     No. 1:19-cv-00684-DAD-BAM (PC)
12                      Plaintiff,
13          v.                                         ORDER ADOPTING FINDINGS AND
                                                       RECOMMENDATIONS AND DENYING
14   RALPH DIAZ, et al.,                               PLAINTIFF’S MOTION FOR A
                                                       TEMPORARY RESTRAINING ORDER AND
15                      Defendants.                    PRELIMINARY INJUNCTION
16                                                     (Doc. No. 2, 11)
17

18          Plaintiff John Thomas is a state prisoner proceeding pro se and in forma pauperis in this

19   civil rights action under 42 U.S.C. § 1983. This matter was referred to a United States Magistrate

20   Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21          On May 17, 2019, plaintiff filed his complaint (Doc. No. 1.) and a motion for a temporary

22   restraining order and a preliminary injunction (Doc. No. 2), the latter requesting that the court

23   enjoin defendants and all persons acting on their behalf from merging or mixing the Sensitive

24   Needs Yards prisoners with the General Population prisoners at Avenal State Prison. Plaintiff’s

25   complaint has not yet been screened by the assigned magistrate judge. On March 9, 2020, the

26   assigned magistrate judge issued findings and recommendations recommending that plaintiff’s

27   motion for a temporary restraining order and a preliminary injunction be denied because: (1) the

28   request for injunctive relief had been rendered moot by plaintiff’s transfer from Avenal State
                                                       1
 1   Prison; (2) the court lacked jurisdiction over the yet unserved defendants; and (3) plaintiff had

 2   failed to demonstrate a threat of irreparable harm to himself. (Doc. No. 11.) The findings and

 3   recommendations were served on plaintiff and contained notice that any objections thereto were

 4   to be filed within fourteen (14) days of service. (Id. at 4–5.) To date, no objections to the

 5   findings and recommendations have been filed, and the time in which to do so has now passed.

 6          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), the court has conducted a

 7   de novo review of this case. Having carefully reviewed the file, the court finds the findings and

 8   recommendations to be supported by the record and proper analysis.

 9          Accordingly:

10          1.      The findings and recommendations issued on March 9, 2020 (Doc. No. 11) are

11                  adopted in full; and

12          2.      Plaintiff’s motion for a temporary restraining order and preliminary injunction

13                  (Doc. No. 2) is denied.

14   IT IS SO ORDERED.
15
        Dated:     April 2, 2020
16                                                         UNITED STATES DISTRICT JUDGE

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
